On Petition For Rehearing
Aug. 29, 1990.
MINER, Circuit Judge:
Defendant-appellee Joseph B. Murray petitions for rehearing of this appeal following our decision filed on July 19, 1990. The petition is granted and we now affirm the dismissal of the complaint against Murray on the ground that the claims pleaded *79therein are time barred. It follows that leave to replead the claims asserted against Murray also must be denied. We deem our prior opinion amended accordingly.
Murray allegedly conducted an unlawful arrest and search of plaintiff-appellant Christopher C. Day on December 12, 1985. December 12 was the day of accrual of Day’s claims, contrary to his contention that his claims accrued on December 13, 1985, the day of his arraignment. We determined that Day’s claims, pleaded under 42 U.S.C. § 1983 (1982), were subject to a three-year statute of limitations, see Owens v. Okure, 488 U.S. 235, 109 S.Ct. 573, 102 L.Ed.2d 594 (1989); N.Y.Civ.Prac.L. & R. 214(5) (McKinney 1990), and that the first day of that three-year period was December 13, 1985, the day following the date the claims accrued, see Fed.R.Civ.P. 6(a). This much of our prior opinion rested on well-settled law, but our determination that the three-year period ended on December 13, 1988 involved a more muddled area of the law, compare Bledsoe v. Department of Housing and Urban Dev., 398 F.Supp. 315, 318-21 (E.D.Pa.1975) and Rodriguez v. United States, 382 F.Supp. 1, 2 (D.P.R.1974) with Morton ¶. City of Little Rock, 728 F.Supp. 543, 546 (E.D.Ark.1989) and Murray v. United States Postal Serv., 569 F.Supp. 794, 796 (N.D.N.Y.1983), and one that never has been addressed directly by this court, cf. United States v. Guerro, 694 F.2d 898, 903 (2d Cir.1982) (day of offense is excluded when calculating statute of limitations for violation of 18 U.S.C. § 371), cert. denied, 459 U.S. 1222, 103 S.Ct. 1230, 75 L.Ed.2d 463 (1983).
Federal Rule of Civil Procedure 6(a) provides that “the day of the act ... from which the designated period of time begins to run shall not be included” in calculating the statute of limitations. On rehearing, we are persuaded that this rule should have the same result as New York General Construction Law § 20, which also provides that the firkt day to be counted in the reckoning is the day after the date of accrual. The New York provision has been interpreted to mean that “[w]hen the applicable limitations period is measured in years, ... the anniversary date [of the date of accrual is] the last day for instituting an action.” Evans v. Hawker-Siddeley Aviation, Ltd., 482 F.Supp. 547, 550 (S.D.N.Y.1979); see also D. Siegel, New York Practice § 34 (1978).
Day’s complaint was not filed until December 13, 1988, one day after the third anniversary date of the date of accrual, and is therefore time barred.
CONCLUSION
The petition is granted and the opinion is amended to affirm the district court’s judgment dismissing the complaint against defendant-appellee Murray and the order denying leave to amend the complaint against him. The opinion otherwise is unchanged.